Title: From George Washington to Moore Furman, 30 July 1780
From: Washington, George
To: Furman, Moore


					
						Sir
						[Highlands, N.Y., 30 July 1780]
					
					The present critical and important conjuncture requiring every possible effort to forward the Stores and provisions for the use of the army, and the present imbarrassment in the Quarter Master Generals department rendering it impracticable to procure competent means in the ordinary way; You are hereby authorized and impowered to impress as many teams in the State of New Jersey as you find necessary for the purpose above mentioned with respect to those articles which are under your direction. And in order that an adequate supply of forage may be had, you will provide by purchase impress or otherwise the quantity necessary, for which this shall be your warrant. Given at Head Quarters Robinson’s house, State of New-York—July 30th 1780.
					
						Go: Washington
					
				